DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/EP2019/057845 filed 03/28/2019, which claims the benefit of the priority of French Republic Patent Application No. FR1852662 filed 03/28/2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements submitted on 09/28/2020 has been considered by the examiner.
	Election/Restrictions
Claims 8-9, 11 are withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to a nonelected Group II-IV or based on the elected species, there being no allowable generic or linking claim.
Applicant’s election of Group I drawn to a pre-filled syringe in the reply filed on 12/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claim Status
Claims 1-7, 12-21 are being examined on the merits in this office action.
Claim Objections
Claims 1-7, 12-21 are objected to because of the following informalities:  
Claims 1-7, and 12-21 have improperly capitalized terms.
Claims 1-5, and 12-18 recite “A Pre-filled syringe…”. This should be amended to recite “A pre-filled syringe…”.  
Claims 6-7, and 19-21 recite “The Manual syringe…”. This should be amended to recite “The manual syringe…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6 recites “…a pharmaceutical composition comprising or consisting of:" The claim scope is unclear because "comprising" is considered open language and "consisting of" is 
Furthermore, claim 1 in section 1b. (line 15, claim 1 refers to itself (claim 1).  Section 1.c of claim 1 refers to claim 2. This is confusing and the numbering is confusing as well.
Claim 1, line 14 ends with a period after the term "pharmacopoeia." and then continues on with 1b., 1.c, 1.d, and 1.e. If sections 1b - 1.e are part of claim 1, the period should be deleted.
In addition, the periods after 1b, 1c, 1d should be deleted. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995); See also MPEP § 608.01(m).  Examiner suggests using add semi-colons or commas, as appropriate. Furthermore, MPEP 608.01(i) and 37 CFR 1.75 (f) states: If there are several claims, they shall be numbered consecutively in Arabic numeral.
As stated in the Restriction requirement mailed 10/22/2021, the items 1b-1e appear to be different claims that is not consistent with US practice. Applicant should amend the independent claim 1 appropriately.
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  1, 2, 5-7, 14, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0374929A1 (hereinafter “the ‘929 publication”) in view of WO 2011/085957A2 (hereinafter “the ‘957 publication”).
‘929 teaches a penetrating device, which reads on a syringe comprising the first hollow diameter (which reads on the instant outer diameter) of 5mm to about 0.1 mm [0072] which encompasses the instant diameter of equal or less than 1 mm. ‘929 further teaches that the 
The ‘929 publication does not explicitly disclose that the pharmaceutical composition comprises lanreotide and does not disclose the concentration of lanreotide.
‘957 teaches an injectable pharmaceutical compositions that comprises lanreotide acetate (abstract, claims 1-3) and further that the concentration of lanreotide is between 15-35% by weight (page 6, line 26-27, claim 15) and that the composition can be used with syringes with needles of smaller diameter which improves convenience of use (page 4, line 20-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the pre-filled syringe of ‘929 with the lanreotide of ‘957 because ‘957 teaches an injectable pharmaceutical composition comprising lanreotide acetate and teaches that the concentration of the lanreotide in the composition can be between 15-35% (page 6, line 26-27, claim 15), which overlaps with the instant concentration. One of ordinary skill in the art would be motivated and would have had a reasonable expectation of 
Regarding claim 2, ‘929 teaches composition for percutaneous administration, intravenous administration, subcutaneous administration, intraocular administration, intraosseus administration, epidural administration, intraarticular administration, intraperitoneal administration, intraoral administration, or intramuscular administration [0127]. In addition, ‘957 teaches that the compositions are suitable for parenteral administration (page 2, line 20-21) and further teaches that the lanreotide is released over a period of at least 15 days (claim 14; page 6, line 21-22).
Regarding claim 5, ‘929 teaches a penetrating device, which reads on a syringe comprising the first hollow diameter (which reads on the instant outer diameter) of 5mm to about 0.1 mm [0072]. ‘929 further teaches that the second hollow diameter which include 0.2 mm to 5mm [0095]. ‘929 further discloses the length is between 0.5 to 2 inches [0075]. ‘929 further teaches that the syringe includes a luer lock fitting [0101, 0154, 0193, 0208].
Regarding claim 6, ‘929 teaches a penetrating device, which reads on a syringe comprising the first hollow diameter (which reads on the instant outer diameter) of 5mm to about 0.1 mm [0072]. ‘929 further teaches that the second hollow diameter which include 0.2 mm to 5mm [0095]. ‘929 further discloses the length is between 0.5 to 2 inches [0075]. ‘929 further teaches that the syringe includes a luer lock fitting [0101, 0154, 0193, 0208]. ‘929 teaches composition for percutaneous administration, intravenous administration, 
Regarding claim 7, ‘929 teaches a penetrating device, which reads on a syringe comprising the first hollow diameter (which reads on the instant outer diameter) of 5mm to about 0.1 mm [0072]. ‘929 further teaches that the second hollow diameter which include 0.2 mm to 5mm [0095]. ‘929 further discloses the length is between 0.5 to 2 inches [0075]. ‘929 further teaches that the syringe includes a luer lock fitting [0101, 0154, 0193, 0208]. With regards to the concentration of lanreotide, ‘957 teaches an injectable pharmaceutical compositions that comprises lanreotide acetate (abstract, claims 1-3) and further that the concentration of lanreotide is between 15-35% by weight (page 6, line 26-27, claim 15). 
Regarding claim 14, ‘929 teaches a penetrating device, which reads on a syringe comprising the first hollow diameter (which reads on the instant outer diameter) of 5mm to about 0.1 mm [0072]. ‘929 further teaches that the second hollow diameter which include 0.2 mm to 5mm [0095]. ‘929 further discloses the length is between 0.5 to 2 inches [0075]. ‘929 further teaches that the syringe includes a luer lock fitting [0101, 0154, 0193, 0208] and that in other embodiments, the penetrating edge includes a standard bevel [0098]. 
Regarding claim 15, ‘929 teaches a penetrating device, which reads on a syringe comprising the first hollow diameter (which reads on the instant outer diameter) of 5mm to about 0.1 mm [0072]. ‘929 further teaches that the second hollow diameter (which reads on the inner diameter) which include 0.2 mm to 5mm [0095]. ‘929 further discloses the length is between 0.5 to 2 inches [0075]. ‘929 further teaches that the syringe includes a luer lock fitting 
Regarding claim 19, ‘929 teaches a penetrating device, which reads on a syringe comprising the first hollow diameter (which reads on the instant outer diameter) of 5mm to about 0.1 mm [0072]. ‘929 further teaches that the second hollow diameter which include 0.2 mm to 5mm [0095]. ‘929 further discloses the length is between 0.5 to 2 inches [0075]. ‘929 further teaches that the syringe includes a luer lock fitting [0101, 0154, 0193, 0208] and that in other embodiments, the penetrating edge includes a standard bevel [0098]. ‘929 further teaches that the penetrating portion of the penetrating device can be associated with a piston that electronically ejects and/or retracts the penetrating portion [0180]. ‘929 teaches that the reservoir includes a treatment agent which includes at least one adjuvant to a therapeutic or preventative agent such as aluminum gels, aluminum salts, oil-in-water emulsions, e.g., squalene-oil-in-water, water-in-oil emulsions [0017] and an example of the therapeutic agent includes somatostatin [0122] which includes the instant lanreotide.

Claims  1-7, and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0374929 A1 (hereinafter “the ‘929 publication”) in view of WO 2011/085957A2 (hereinafter “the ‘957 publication”),  EP 2823808 A1 (hereinafter “the ‘808 publication”) and US 2011/0124563 A1 (hereinafter “the ‘563 publication”) as evidenced by Liang et al. (Food and Chemical Toxicology 115 (2018) 315–328).

Even though the references ‘929 and ‘957 disclose the instant syringe filled with the instant lanreotide, the references do not disclose the addition of arginine in the composition.
‘808 teaches a pharmaceutical composition comprising lanreotide (abstract, claim 1, [0005]) and further that the composition can be injected using a standard device for injection such as a syringe connected to a needle [0063, 0080-0081, 0089-0090]. ‘808 teaches that the composition comprises solvents such as ethanol and that the solvent may be in a concentration ranging from 10 to 25 % by weight, and more preferably from 15 to 22 % by weight relative to the total weight of the composition [0029-0032]. ‘808 teaches that the composition may contain antioxidants that can be amino acids but does not explicitly disclose that the amino acid is arginine but as evidenced by Liang et al., arginine is a known antioxidant (title, abstract). ‘808 teaches that the amount of the antioxidant is lower than 5.0 % weight of the pharmaceutical composition [0054]. In addition, ‘563 teaches a pharmaceutical composition comprising somatostatin such as lanreotide (abstract, [0018]) and teaches that the composition comprises solvents such as ethanol [0038] and that the composition is stored in a syringe [0072, 0078, 0080]. ‘563 further teaches that the composition may comprise arginine [0034]. From the disclosure, it is clear that composition comprising lanreotide may also comprise the amino acid arginine. It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ‘929 and include arginine in the composition comprising lanreotide because ‘808 teaches that the antioxidants are important to prevent oxidative degradation of the active ingredient [0016]. One of ordinary 
Regarding claim 3, the teachings of ‘929 render obvious the prefilled syringe of claim 1. Furthermore, ‘808 teaches a pharmaceutical composition comprising lanreotide (abstract, claim 1, [0005]) and further that the composition can be injected using a standard device for injection such as a syringe connected to a needle [0063, 0080-0081, 0089-0090]. ‘808 teaches that the composition comprises solvents such as ethanol and that the solvent may be in a concentration ranging from 10 to 25 % by weight, and more preferably from 15 to 22 % by weight relative to the total weight of the composition [0029-0032].
Regarding claim 4, the teachings of ‘929 render obvious the prefilled syringe of claim 1. Furthermore, ‘808 teaches a pharmaceutical composition comprising lanreotide (abstract, claim 1, [0005]) and further that the composition can be injected using a standard device for injection such as a syringe connected to a needle [0063, 0080-0081, 0089-0090]. ‘808 teaches that the composition may contain antioxidants such as amino acids but does not explicitly disclose that the amino acid is arginine but as evidenced by Liang et al., arginine is a known antioxidant (title, abstract). ‘808 teaches that the amount of the antioxidant is lower than 5.0 % weight of the pharmaceutical composition [0054]. In addition, ‘563 teaches a pharmaceutical composition comprising somatostatin such as lanreotide (abstract, [0018]) and teaches that the composition comprises solvents such as ethanol [0038] and that the composition is stored in a syringe [0072, 
Regarding claims 12 and 13, ‘808 teaches that the composition may contain antioxidants such as amino acids but does not explicitly disclose that the amino acid is arginine but as evidenced by Liang et al., arginine is a known antioxidant (title, abstract). ‘808 teaches that the amount of the antioxidant is lower than 5.0 % weight of the pharmaceutical composition [0054]. In addition, ‘563 teaches a pharmaceutical composition comprising somatostatin such as lanreotide (abstract, [0018]) and teaches that the composition comprises solvents such as ethanol [0038] and that the composition is stored in a syringe [0072, 0078, 0080]. ‘563 further teaches that the composition may comprise arginine [0034]. The disclosures therefore render obvious the instant claim.
Regarding claims 16-18, ‘929 teaches a penetrating device, which reads on a syringe comprising the first hollow diameter (which reads on the instant outer diameter) of 5mm to about 0.1 mm [0072]. ‘929 further teaches that the second hollow diameter which include 0.2 mm to 5mm [0095]. ‘929 further discloses the length is between 0.5 to 2 inches [0075]. ‘929 further teaches that the syringe includes a luer lock fitting [0101, 0154, 0193, 0208] and that in other embodiments, the penetrating edge includes a standard bevel [0098]. ‘929 further teaches that the penetrating portion of the penetrating device can be associated with a piston that electronically ejects and/or retracts the penetrating portion [0180]. 
Regarding claims 20-21, ‘929 teaches a penetrating device, which reads on a syringe comprising the first hollow diameter (which reads on the instant outer diameter) of 5mm to about 0.1 mm [0072]. ‘929 further teaches that the second hollow diameter which include 0.2 
Conclusion
	Claims 1-7, 12-21 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615